Name: 96/261/EC: Commission Decision of 23 February 1996 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane and hydrobromofluorocarbons for the period 1 January to 31 December 1996. In addition allocating production and import quotas for methyl bromide for the period 1 January to 31 December 1996
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  deterioration of the environment;  chemistry;  international trade;  production
 Date Published: 1996-04-10

 Avis juridique important|31996D026196/261/EC: Commission Decision of 23 February 1996 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane and hydrobromofluorocarbons for the period 1 January to 31 December 1996. In addition allocating production and import quotas for methyl bromide for the period 1 January to 31 December 1996 Official Journal L 089 , 10/04/1996 P. 0030 - 0035COMMISSION DECISION of 23 February 1996 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane and hydrobromofluorocarbons for the period 1 January to 31 December 1996. In addition allocating production and import quotas for methyl bromide for the period 1 January to 31 December 1996 (96/261/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Article 7 (2) of Council Regulation (EC) No 3093/94 of 15 December 1994 on substances that deplete the ozone layer (1),Whereas Article 7 (1) of Regulation (EC) No 3093/94 states that without prejudice to Article 4 (8) and unless the substances are intended for destruction by a technology approved by the parties, for feedstock use in the manufacture of other chemicals or for quarantine and preshipment (for methyl bromide only), the release for free circulation in the Community of the chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, methyl bromide and hydrobromofluorocarbons, imported from third countries shall be subject to quantitative limits and that these limits may be modified pursuant to Article 7 (3);Whereas any increase of these quantitative limits may not lead to a Community consumption of controlled substances beyond the quantitative limits established according to the Montreal Protocol on substances that deplete the ozone layer;Whereas the Commission is required under Article 7 (2) of Regulation (EC) No 3093/94 in accordance with the procedure set out in Article 16, to allocate quotas to undertakings that request import quotas;Whereas the Commission has published a notice to importers in the European Community of controlled substances that deplete the ozone layer (2), regarding the same Regulation and has thereby received applications for import quotas;Whereas the applications for the import quotas of the chlorofluorocarbones 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, carbon tetrachloride, 1,1,1-trichloroethane, methyl bromide and hydrobromofluorocarbons exceed the import quotas available for allocation under Article 7 (2);Whereas the Commission cannot fully satisfy the applications and has to allocate import quotas to the applicants, taking primarily the different environmental impact of the potential imports, the individual background of the applicants in importing the respective substances and the amounts applied for into consideration;Whereas some companies which have applied for an import quota for 1995 have not imported any of these substances before, while others imported large quantities of substances in the reference year and/or in the following years;Whereas the applications from some companies substantially exceed the quantities imported by them in previous years;Whereas some of the applications from the procedures of ODS in the Community have been made for specific contingency purposes of possible breakdown of production, technical failure and non-availability of the substances in the Community;Whereas the allocations of the individual quotas to the applicants must be based on the principles of continuity, equality and proportionality;Whereas for methyl bromide the import quotas are allocated to the primary importers, considered by the Commission to be the importers who deal directly by way of invoicing with the producers outside the Community;Whereas for methyl bromide the procedure by which the primary importers are in receipt of the import quotas shall be the subject of a second review during 1996 to establish whether individual Member States continue to consider the system to be equitable in practice;Whereas for methyl bromide a reserve of 283,07 ODP tonnes is retained for allocation to importers, not previously classified as primary importers and the allocations are to be made in accordance with Article 16 procedure;Whereas imports of virgin substances and of substances for possible dispersive uses are potentially more harmful to the environment than imports of reclaimed or recovered substances to be used as feedstock for the production of other substances;Whereas import licences shall be issued in accordance with Article 6 of the abovementioned Regulation, after verification of compliance by the importer with Articles 7, 8 and 12;Whereas an increase of these quantitative limits for the import of used and recycled substances and of substances to be used as a feedstock for the production of other substances does not cause any additional harm to the environment;Whereas the release into free circulation in the Community of the abovementioned substances imported from non-parties is prohibited in accordance with Article 12 of the Regulation;Whereas Article 16 of the same Regulation sets out the procedure according to which decisions can be taken concerning the implementation of the Regulation;Whereas the measures provided for in this Decision are in accordance with the opinion of the committee referred to in Article 16 of the same Regulation,HAS ADOPTED THIS DECISION:Article 1 1. The amount of the chlorofluorocarbons 11, 12, 113, 114 and 115 controlled by Regulation (EC) No 3093/94 and indicated in Group I of Annex II thereto which may be imported into the European Community in 1996 from sources outside the Community shall be 326 ODP-weighted tonnes of recovered material for destruction by approved technologies.2. The amount of the other fully halogenated chlorofluorocarbons controlled by Regulation (EC) No 3093/94 and indicated in Group II of Annex II thereto which may be imported into the European Community in 1996 from sources outside the Community shall be 30 ODP-weighted tonnes of recovered material for destruction by approved technologies.3. The amount of halons controlled by Regulation (EC) No 3093/94 and indicated in Group III of Annex II thereto which may be imported into the European Community in 1996 from sources outside the Community shall be 200 ODP-weighted tonnes of recovered material to be reclaimed. This material shall be the subject of an existing contract requiring the importer to take it back when the equipment using the halon(s) is being decommissioned.4. The amount of carbon tetrachloride controlled by Regulation (EC) No 3093/94 and indicated in Group IV of Annex II thereto which may be imported into the European Community in 1996 from sources outside the Community shall be 2 514,3 ODP-weighted tonnes of virgin material for use as feedstock.5. The amount of 1,1,1-trichloroethane controlled by Regulation (EC) No 3093/94 and indicated in Group V of Annex II thereto which may be imported into the European Community in 1996 from sources outside the Community shall be 0,546 ODP-weighted tonnes of virgin material to be used as feedstock.6. The amount of methyl bromide controlled by Regulation (EC) No 3093/94 and indicated in Group VI of Annex II thereto which may be released into free circulation in the European Community in 1996 shall be 11 530,4 ODP weighted tonnes of virgin material to be used for soil fumigation purposes.7. The amount of hydrobromofluorcarbons controlled by Regulation (EC) No 3093/94 and indicated in Group VII of Annex II thereto which may be imported into the European Community in 1996 from sources outside the Community shall be 10 ODP weighted tonnes of recovered material for destruction by approved technologies.Article 2 1. The amount of virgin carbon tetrachloride, controlled by Regulation (EC) No 3093/94 and indicated in Group IV of Annex II thereto, which may be imported by the producers of ODS in the European Community in 1996 for specific contingency purposes of a possible breakdown of production, technical failure and in the case of the substance not being available in the Community shall be 4 400 ODP weighted tonnes.2. The amount of virgin carbon tetrachloride which is imported by producers of ODS from third sources outside the Community for these purposes as defined in Article 1 shall be accounted for as production of carbon tetrachloride.3. The amount of virgin 1,1,1-trichloroethane, controlled by Regulation (EC) No 3093/94 and indicated in Group V of Annex II thereto, which may be imported by the producers of ODS in the European Community in 1996 for specific contingency purposes of a possible breakdown of production, technical failure and in the case of the substance not being available in the Community shall be 600 ODP weighted tonnes.4. The amount of virgin 1,1,1-trichloroethane which is imported by producers which is imported from third sources outside the Community for these purposes as defined in Article 1 shall be accounted for as the production of 1,1,1-trichloroethane.Article 3 1. The allocation of import quotas for the chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane, methyl bromide and hydrobromofluorocarbons during the period 1 January to 31 December 1996 shall be for the purposes indicated and to the companies indicated in Annex 1 hereto.2. The allocation of quotas for the chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane, methyl bromide and hydrobromofluorocarbons during the period 1 January to 31 December 1996 shall be as in Annex 3 hereto (3).Article 4 This Decision is addressed to the undertakings listed in Annex 2 hereto.Done at Brussels, 23 February 1996.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 333, 22. 12. 1994.(2) OJ No C 226, 31. 8. 1995.(3) Annex 3 is not published because it contains confidential commercial information.ANNEX 1 GROUP I Import quotas for recovered chlorofluorocarbons 11, 12, 113, 114 and 115 allocated to importers in accordance with Regulation (EC) No 3093/94 for destruction CompanyRechem (UK)Solvay (D)Westab (D)GROUP II Import quotas for recovered fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 3093/94 for destruction CompanyRechem (UK)GROUP III Import quotas for recovered halons allocated to importers in accordance with Regulation (EC) No 3093/94 for reclamation CompanyPyrene (UK)Wormald (UK)GROUP IV Import quotas for virgin carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock CompanyCING (GR)Harlow (UK)Merck (D)Import quotas for virgin carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock for contingency purposes CompanyICI (UK)RhÃ ´ne Poulenc (UK)GROUP V Import quotas for virgin 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock CompanyMSD (D)MSL (UK)Olin Hunt (B)Import quotas for virgin 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 3093/94 for the use as feedstock for contingency purposes CompanyElf Atochem (F)GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 3093/94 for use as soil fumigation and other uses subject to quotas CompanyAlbermarle (B)Alfa Agricultural Supplies (GR)Aldrich (UK)Bromine & Chemicals (UK)Eurobrom (NL)Great Lakes Chemical (UK)Mebrom (B)Neoquimica (P)Sapec Agro (P)Sigma-Aldrich (F)Sigma-Aldrich (D)Placing on the market quotas for methyl bromide allocated to producers in accordance with Regulation (EC) No 3093/94 for uses other than quarantine and preshipment CompanyElf Atochem (F)GROUP VII Import quotas for recovered hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 3093/94 for destruction CompanyRechem (UK)ANEXO 2 / BILAG 2 / ANHANG 2 / Ã Ã Ã Ã Ã Ã Ã Ã Ã  2 / ANNEX 2 / ANNEXE 2 / ALLEGATO 2 / BIJLAGE 2 / ANEXO 2 / LIITE 2 / BILAGA 2 Albermarle SAMonsieur WillemenAvenue Louise 523B-1050 BruxellesAlfa Agricultural Supplies SAMr Paissios13 Tim Filimonos StreetGR-115 21 AthensBromine & Chemicals LtdMr Mannell6 Arlington StreetSt JamesGB-London SW1A 1REChemical Industries ofNorthern Greece SAMr AmorgianosPO Box 10 183GR-541.10 ThessalonikiElf AtochemMonsieur VerhilleLa DÃ ©fense 10CÃ ©dex 42F-92091 Paris-La DÃ ©fenseEurobrom BVDe heer LevyPostbus 158NL-2280 AD RijswijkGreat Lakes Chemical LtdMr McAllisterPO Box 44 Oil Sites RoadEllesmere PortGB-South Wirral L65 4GDHarlow Chemical Company LtdMr JacksonTemplefieldsGB-Harlow Essex CM20 2BHICI KleaMr CampbellPO Box 13The HeathRuncornGB-Cheshire WA7 4QFMebrom NVDe heer ThiersAssenedestraat 4B-9940 Rieme-ErtveldeMerck KGaADr. HesseUSF/GEN-D44D-642741 DarmstadtMSD Metron Semiconductors GmbHHerrn JungSaturnstraÃ e 48D-85609 Aschheim/MÃ ¼nchenMSL Metron Semiconductors LtdMrs Truel12 Dunlop SquareDeans South West Industrial EstateGB-Livington EH54 8SBNeoquÃ ­mica LDASr. MinistroLargo da EstaÃ §Ã £oVala do CarregadoApartado 97P-2580 CarregadoOlin HuntDe heer Van Guchtp/a ADPOSteenlandlaan Kaai 1111B-9130 Beveren-KalloThe Pyrene CompanyMr LyonPyrene House297 Kingston RoadLeatherheadGB-Surrey KT22 7LSRechem International LtdMr HilliardAstor HouseStation RoadBourne EndGB-Bucks SL8 5YPRhÃ ´ne-Poulenc ChemicalsMr MullissPO Box 46St Andrew's RoadAvonmouthGB-Bristol BS11 9YFSapec Agro s.a.Sr. EsmeraldoApartado 11P-2901 SetÃ ºbal CodexSigma-Aldrich Company LtdMr HewittThe Old BrickyardNew RoadGillinghamGB-Dorset SOP8 4JLSigma-Aldrich Chemie GmbHGeschÃ ¤ftsbereich FlukaDr. ZimmermannMesserschmittstraÃ e 17D-89231 Neu-UlmSigma-Aldrich ChimieMadame FliesL'Isle d'Abeau de ChesnesB.P. 701F-38297 Saint Quentin FallavierSolvay Fluor und Derivate GmbHHerrn GrosskopfHans-BÃ ¶ckler-Allee 20D-30173 HannoverWestab Service GmbHHerrn WulffStresemannstraÃ e 80D-47051 DuisburgWormald Ansul LtdMr MillingWormald ParkGB-Manchester M40 2WL